Title: James Madison: Notes on the federal system and the nature of government, December 1830
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        
                        Compact express or tacit, [begin? bein?] & essence of free Govt.
                        social compact, theoretical, but possible to be realized in [unaccepted?] tendency
                        __________
                        Majy. to decide, whether a necessary result or an [ ] one
                        _________
                        Majy. to chuse a Govt. binding on all.
                        __________
                        Govt. not a party to the compact, but the creature [ ] the compact being among the Governed (sound
                            [construction? intention? of] Constn. [ ]
                        _________
                        The Compact permanent in its social origin, unless otherwise [upon?]
                        ___________
                        The Govt. permanent, but alterable by the Authority which made it.
                        ___________
                        All political power being created by Consent, thereby also dissoluble, modifiable, &
                        ______________
                        The sovereign or Creating power, in the Society also revised, by consent, Kentucky & Maine
                        _________________
                        also unitable. England & Scotland &c. [vs. us,?] [ ]
                        ___________________
                        The Sovereignty, consists of the supreme attributes of power, interest &. [ ] which are susceptible of division, as in the U. S.
                        _________
                        Sovereignty, therefore susceptible, by compact, of modifications
                        * vary from a complete—incorporation to a simple league mode by which a translation of power is mutually created &
                            exchanged.
                        ___________
                        *letter [sent]
                        In none of the varying modifications, founded in consent & mutual in their obligations, is there any
                            loss of dignity or equality. Each party, whether an individual in the social compact, or an independent nation in a league
                            gaining as much power over other parties. as is granted to others, * expediency therefore the sole test of the compact
                        *See letter to Hayne
                        ________________________________
                        Happy that power is so, if so valuable divisible, & amalgam a character, as that it can be
                            adapted to the circumstances & interests of different [ ]
                        ____________________
                        Particularly happy, as it admits a compound of Fedl. & Repub Polity equally consistent with &
                            [ ] conservation of liberty within, and safety without
                        _____________________
                        The Fedl. principle particularly valuable, as susceptible of [ ] adaptable to indefinite extents of space, by
                            entering to contractions of its attributes; by a pyramid of Federal systems, [ ] each in the scope of its powers; nothing but time
                            & space, cd. controul the practical extension over the globe; and if these can not be [constituted], how much are
                            they reduced by [ ]improvements, made & to be made—for a proper [ ] under J. M.
                        ..............
                        In all cases of divided powers even the Simple Govt. among co-ordinate bodies, difficulties &
                            disputes may arise, as been Legisl., Ex. & Judy on & between different branches as Senate & Represents—in
                            St. [Lds.] & Comons.
                        In Fedl. Systems, tho in Genl. &  parties Govt. avoid them by vesting the superior expounding power in the
                            former—limited the difficulty to questions, as to the extreme cases—[ ]; under difference a  can and in the fedl. Govt. to last [ ] between the [power] to
                            the Fedl. compact &c.
                        
                            
                                
                            
                        
                    